UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54639 CITADEL EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada 27-1550482 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 417 31st Street, Unit A Newport Beach, California 92663 (Address of principal executive offices) (949) 612-8040 (Registrant’s telephone number, including area code) Copies of Communications to: Rutan & Tucker 611 Anton Blvd, 14th Floor Costa Mesa, CA 92626 (714) 641-3487 Fax (714) 546-9035 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 14, 2014 was 30,914,000 shares. 1 CITADEL EXPLORATION, INC. QUARTERLY PERIOD ENDED JUNE 30, 2014 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signature 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Other receivable Prepaid expenses Product inventory Total current assets Deposits Restricted cash Oil and gas properties Fixed asset, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accrued interest payable - Notes payable, net Total current liabilities Asset retirement obligation Total liabilities Stockholders' equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 29,714,000 and 28,949,823 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Inception) For the three months For the six months November 6, 2006 ended ended To June 30, June 30, June 30, Revenue $
